DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 and 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 7, “uplink downlink BWPs” should be “uplink and downlink BWPs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 31 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the BWP" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other BWP" in lines 30 and 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the measurement" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the BWP" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the other BWP" in lines 29 and 32.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 29, 31-32, 34-36 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0036673, relying on the provisional application 62/537,802) in view of Xiong et al. (US 2020/0077432, relying on the provisional applications 62/520,878, 62/519,705 and 62/518,848).
Regarding Claim 1, Chen teaches a Bandwidth Part (BWP) configuration method applied for a network device, comprising:
receiving User Equipment (UE) capability information reported by a UE ([0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels); and
configuring an air interface parameter set of at least one BWP for the UE in accordance with the UE capability information, the air interface parameter set comprising at least one air interface parameter of the BWP ([0080] the UE 905 may indicate one or more 
	However, Chen does not teach capability information carrying BWP capability information.
	In an analogous art, Xiong teaches capability information carrying BWP capability information ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability; [0341] a UE is provided having a UE capability that allows a determination as to how many BWPs with different numerologies can be simultaneously supported, the UE being adapted to signal its UE capability).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Chen’s method so that it can do away with the need for explicit signaling for the numerology used in each BWP in the downlink control information (DCI), which helps in reducing signaling overhead (Xiong [0048]). Moreover, BWPs can be efficiently and correctly configured to each of the UEs of different BWP capabilities.


In an analogous art, Xiong teaches the UE capability information comprises at least one of: capability information about the maximum quantity of BWPs capable of being configured for the UE simultaneously for uplink or downlink transmission and a bandwidth ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability to the gNodeB; [0042] Such a wide BWP could be equal to that of the component carrier configured to the UE in accordance with the UE's bandwidth capability); capability information about the maximum quantity of BWPs capable of being activated by the UE simultaneously for the uplink or downlink transmission and a bandwidth ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Chen’s method so that it can do away with the need for explicit signaling for the numerology used in each BWP in the downlink control information (DCI), which helps in reducing signaling overhead (Xiong [0048]). Moreover, BWPs can be efficiently and correctly configured to each of the UEs of different BWP capabilities.



Regarding Claim 5, the combination of Chen and Xiong, specifically Chen teaches the configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information comprises: configuring at least one BWP and the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information ([0080] the UE 905 may indicate one or 
transmitting the air interface parameter set of the at least one BWP to the UE through a broadcast message or preset signaling ([0086] the UE 905 may configure the one or more bandwidth parts based at least in part on an indication from the base station 910. In this case, the UE 905 may transmit an acknowledgement (ACK) or a negative acknowledgement (NACK) to confirm receipt or failed receipt, respectively, of the indication. In some aspects, the UE 905 may receive the indication from the base station 910 via a downlink data channel (e.g., a PDSCH). In this case, the UE 905 may transmit an ACK using a HARQ response to the indication received via the downlink data channel).

Regarding Claim 6, Chen does not teach the transmitting the air interface parameter set of the at least one BWP to the UE through the broadcast message or preset signaling comprises: transmitting information about a correspondence between uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through the broadcast message or the preset signaling, wherein the uplink and downlink BWPs comprise a BWP pair consisting of an uplink BWP and a downlink 
In an analogous art, Xiong teaches the transmitting the air interface parameter set of the at least one BWP to the UE through the broadcast message or preset signaling comprises: transmitting information about a correspondence between uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through the broadcast message or the preset signaling ([0066] a UE is configured with multiple UL BWPs, to reduce latency, a PUCCH carrying HARQ-ACK may be transmitted in a different UL BWP as compared with the BWP for monitoring and reception of PDCCH or PDSCH. There may be a one-to-one association between a DL BWP and a UL BWP, similar to a system information block 2 (SIB2) linkage between DL and UL carriers in LTE),
wherein the uplink and downlink BWPs comprise a BWP pair consisting of an uplink BWP and a downlink BWP ([0066] one-to-one association between a DL BWP and a UL BWP), and the information about the correspondence between the uplink and downlink BWPs comprises at least one of information about a feedback relationship between the uplink and downlink BWPs ([0066] a UE is configured with multiple UL BWPs, to reduce latency, a PUCCH carrying HARQ-ACK may be transmitted in a different UL BWP as compared with the BWP for monitoring and reception of PDCCH or PDSCH. There may be a one-to-one association between a DL BWP and a UL BWP, similar to a system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Chen’s method so that it can do away with the need for explicit signaling for the numerology used in each BWP in the downlink control information (DCI), which helps in reducing signaling overhead (Xiong [0048]). Moreover, BWPs can be efficiently and correctly configured to each of the UEs of different BWP capabilities.

Regarding Claim 29, the combination of Chen and Xiong, specifically Chen teaches a network device, comprising a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement the BWP configuration method according to claim 1 ([0045] Base station 110 may include communication unit 244 and communicate to network controller 130 via communication unit 244. Network controller 130 may include communication unit 294, controller/processor 290, and memory 292; [0046] Controllers /processors 240 and 280 and/or any other component(s) in FIG. 2 may direct the operation at base station 110 and UE 120, respectively, to perform bandwidth part management).


reporting UE capability information to a network device ([0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels); and
receiving an air interface parameter set of at least one BWP configured by the network device in accordance with the UE capability information, wherein the air interface parameter set comprises at least one air interface parameter of the BWP ([0080] the UE 905 may indicate one or more requested bandwidth part parameters to the base station 910, and the base station 910 may indicate one or more bandwidth part parameters to be used by the UE 905 during configuration of the one or more bandwidth parts; [0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels (e.g., single PUCCH, dual PUCCH, and/or the like), and may be instructed by and/or may negotiate with the base station 910 to determine the number of bandwidth parts to be configured based at least in part on the UE capability).
However, Chen does not teach capability information carrying BWP capability information.
	In an analogous art, Xiong teaches capability information carrying BWP capability information ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability; [0341] a UE is provided having a UE capability that allows a determination as to how many BWPs with different numerologies can be simultaneously supported, the UE being adapted to signal its UE capability).


	Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 35, the combination of Chen and Xiong, specifically Chen teaches the receiving the air interface parameter set of the at least one BWP configured by the network device in accordance with the UE capability information comprises: receiving at least one BWP and the air interface parameter set of the at least one BWP configured by the network device in accordance with the UE capability information through a broadcast message or preset signaling ([0080] the UE 905 may indicate one or more requested bandwidth part parameters to the base station 910, and the base station 910 may indicate one or more bandwidth part parameters to be used by the UE 905 during configuration of the one or more bandwidth parts; [0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels (e.g., single PUCCH, dual PUCCH, and/or the like), and may be instructed by and/or may 

Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 55, the combination of Chen and Xiong, specifically Chen teaches a UE, comprising a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement the BWP configuration method according to claim 31 ([0046] Controllers/processors 240 and 280 and/or any other component(s) in FIG. 2 may direct the operation at base station 110 and UE 120, respectively, to perform bandwidth part management).

s 7, 13-14, 37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Xiong et al. and Yi et al. (US 2020/0136878, relying on the provisional application 62/531,865).
Regarding Claim 7, the combination of Chen and Xiong does not teach the transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE comprises: transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through carrying a configuration of one of the uplink and downlink BWPs in a configuration of the other one of the uplink downlink BWPs; or transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through providing the uplink and downlink BWPs with a same configuration; or transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through configuring a predetermined variable.
In an analogous art, Yi teaches the transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE comprises: transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through carrying a configuration of one of the uplink and downlink BWPs in a configuration of the other one of the uplink downlink BWPs; or transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Chen’s method so that signaling for the DL/UL BWP configuration to the UE can be reduced. Thus, the system efficiency is improved. 

Regarding Claim 13, the combination of Chen and Xiong does not teach subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information, the BWP configuration method further comprises: transmitting, when it is necessary to add or modify the BWPs for the UE, information about the to-be-added or to-be-modified BWPs to the UE, wherein the information about the BWPs comprises at least one of index information about each to-be-added or to-be-modified BWP, central frequency point information about each to-be- added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP, antenna configuration information about each to-be-added or to-be-modified BWP, numerology information about each to-be-added or to-be-modified BWP, 
In an analogous art, Yi teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information ([0089] A UE may be configured with one or more of BWPs via RRC configuration after receiving Msg4. One of BWP may be configured with active BWP), the BWP configuration method further comprises: transmitting, when it is necessary to add or modify the BWPs for the UE, information about the to-be-added or to-be-modified BWPs to the UE ([0124] If a new BWP index is used for reconfigured BWPs, a UE may assume that BWP is newly added), wherein the information about the BWPs comprises at least one of index information about each to-be-added or to-be-modified BWP ([0124] If a new BWP index is used for reconfigured BWPs, a UE may assume that BWP is newly added), central frequency point information about each to-be- added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP, antenna configuration information about each to-be-added or to-be-modified BWP, numerology information about each to-be-added or to-be-modified BWP, uplink/downlink BWP configuration information corresponding to each to-be-added or to-be-modified BWP, configuration information about a Random Access Channel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Chen’s method so that a flexible mechanism for BWP configuration can be achieved, and the throughput QoS requirement can be met by adding more BWPs.

Regarding Claim 14, the combination of Chen and Xiong does not teach subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information, the BWP configuration method further comprises: transmitting, when it is necessary to delete the BWPs for the UE, information about a list of to-be-deleted BWPs to the UE.
In an analogous art, Yi teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information ([0089] A UE may be configured with one or more of BWPs via RRC configuration after receiving Msg4. One of BWP may be configured with active BWP), the BWP configuration method further comprises: transmitting, when it is necessary to delete the BWPs for the UE, information about a list of to-be-deleted BWPs to the UE ([0125] A deactivation configuration may be also possible for a BWP to remove the BWP configuration).


Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Xiong et al. and Wu (US 2019/0045571, relying on the provisional application 62/541,796).
Regarding Claim 11, Chen teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information, the BWP configuration method further comprises: transmitting L1/L2/L3 measurement configuration information at a designated BWP of the at least one BWP to the UE in accordance with the air interface parameter set of the at least one BWP ([0115] the UE 1205 may receive a semi-static and/or dynamic indication of non-zero power (NZP) CSI-RS resources and/or interference measurement resources (IMR) from the base station 1210); receiving measurement report information reported by the UE 
However, the combination of Chen and Xiong does not teach updating the air interface parameter set for the UE in accordance with the measurement report information.
In an analogous art, Wu teaches updating the air interface parameter set for the UE in accordance with the measurement report information ([0078] The first BS may transmit the second RRC message and/or the activation command to the UE when receiving measurement result(s) measured on the at least one second BWP which is better than a threshold, from the UE. The first BS may transmit the second RRC message and/or the activation command to the UE when receiving channel quality indicator(s), channel state information indicator(s) or beam quality indicator(s) measured on the at least one second BWP which is better than a threshold, from the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu’s method with Chen’s method so that the optimal BWP allocation can be adaptively achieved based on the measurement report, and the system performance can be improved.

Regarding Claim 40, Chen teaches subsequent to receiving the air interface parameter set of the at least one BWP configured by the network device in accordance 
However, the combination of Chen and Xiong does not teach so that the network device updates the air interface parameter set for the UE in accordance with the measurement report information.
In an analogous art, Wu teaches so that the network device updates the air interface parameter set for the UE in accordance with the measurement report information ([0078] The first BS may transmit the second RRC message and/or the activation command to the UE when receiving measurement result(s) measured on the at least one second BWP which is better than a threshold, from the UE. The first BS may transmit the second RRC message and/or the activation command to the UE when receiving channel quality indicator(s), channel state information indicator(s) or beam quality indicator(s) measured on the at least one second BWP which is better than a threshold, from the UE).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0022127) teaches method for obtaining frequency hopping parameters and resource allocation information including bandwidth part indication.
Kim et al. (US 2021/0037505) teaches method for bandwidth part operation in NR system.
Kwak et al. (US 2020/0228282) teaches method for receiving channel state reporting configuration of bandwidth parts and reporting channel state information.
Zhang et al. (US 2020/0119893) teaches method for multiplexing of CSI-RS in BWPs.
Yi et al. (US 2019/0260530) teaches method for configuring subband aggregation in NR carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413